Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sonali Shah (77,184) on July 23, 2021.
The application has been amended as follows: 
In the Claims
In Claim 1, line 6, the recitation "locking pocket; and" has been replaced with -- locking pocket; a front plate and a shell, wherein the shell is affixed to the front plate forming an interior of the clasp; and --.
In Claim 1, line 14, the recitation "key in the locking pocket" has been replaced with -- key portion in the locking pocket --. 
Claim 5 is canceled. 
1 --. 
In Claim 21, line 6, the recitation "locking pocket; and" has been replaced with -- locking pocket; a front plate and a shell, wherein the shell is affixed to the front plate forming an interior of the clasp; and --.
In Claim 21, line 12, the phrase "in the locking pocket" has been replaced with -- in the locking pocket, wherein the interior of the clasp comprises the compressible material affixed to the front plate --. 
Claim 24 is canceled.
In Claim 26, line 1, the phrase "of claim 24" has been replaced with -- of claim 21 --.
Allowable Subject Matter
Claims 1 - 4, 6 - 11, 21 - 23 and 25 - 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a jewelry clasp comprising a front plate (506) and a shell (502), wherein the shell is affixed to the front plate forming an interior of the clasp and the material (504) is compressed to a second compression amount, the second compression amount being less compressed than the first compression amount, the second compression amount configured to maintain the head (310) of the key portion (300) in the locking pocket (206) and hinder movement of the head of the key portion back into the channel (202) in combination with the other structural elements of Claim 1; or a front plate (506) and a shell (502), wherein the shell is affixed to the front plate forming an interior of the clasp and the material (504) is compressed to a second compression amount, the second compression amount configured to maintain the head (310) of the key portion (300) in the locking pocket (206), wherein the interior of the clasp (102) comprises the compressible material (504) affixed to the front plate (506) in combination with the other structural elements of Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677